Exhibit 10.15

MedQuist

Corporate Offices

1000 Bishops Gate Blvd. Suite 300

April 26, 2006

Adele T. Barbato
Senior Vice President - Human Resources
c/o MedQuist Inc.
1000 Bishops Gate Boulevard
Mount Laurel, NJ 08054

Dear Adele:

This letter agreement sets forth our agreement with respect to the relocation of
your principal residence from Harleysville, Pennsylvania to Huntingdon Valley,
Pennsylvania in connection with your continued employment by MedQuist Inc. (the
“Company”).

As we have agreed, the Company will reimburse you for (or provide an allowance,
as applicable) all reasonable and customary moving and other relocation expenses
to the extent set forth on Schedule A attached hereto. In addition to moving
costs incurred in connection with your relocation you are entitled to
reimbursement (or an allowance) for (i) expenses attendant to the sale of your
former residence; (ii) certain expenses incurred in the purchase of your new
residence; and (iii) incidental miscellaneous expenses.

The Company will pay all covered expenses promptly following its receipt of
appropriate documentation for such expenses. All such expenses must be
documented on the appropriate expense voucher provided by the Company (and
include supporting documentation) and must be within the parameters set forth on
Schedule A. To the extent you voluntarily terminate your employment with the
Company within one year of your relocation, you must reimburse the Company for
all Company-paid expenses on a pro-rata basis as set forth on Schedule A. For
purposes of this letter agreement your relocation date shall be deemed to be the
date of the first to occur of (i) the sale of your Harleysville, Pennsylvania
residence or (ii) the purchase of your Huntingdon Valley, Pennsylvania.

Nothing contained in this letter agreement is intended or shall be construed to
confer upon you any rights to employment or continued employment with the
Company beyond the provisions set forth in that certain letter agreement between
you and the Company dated February 8, 2005 (the “Employment Agreement”), and
nothing herein shall be construed as an amendment, modification or waiver of any
provision of the Employment Agreement. This letter agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof.

If the foregoing accurately sets forth our understanding in regard to the
matters set forth herein, please acknowledge your agreement to and intention to
be legally bound by the terms and conditions of this letter agreement by signing
below and returning a copy of this letter agreement to me.


--------------------------------------------------------------------------------




 

Sincerely,

 

 

 

/s/ Frank Lavelle

 

 

Frank Lavelle

 

President, MedQuist Inc.

AGREED AND ACCEPTED,

 

This      day of April, 2006

 

 

 

 /s/ Adele T. Barbato

 

 

Adele T. Barbato

 

 


--------------------------------------------------------------------------------




 

SCHEDULE A

Moving and Other Relocation Expenses


1.             MOVING EXPENSES.

You are eligible for reimbursement of the following reasonable expenses:


A.             TRANSPORTATION OF HOUSEHOLD GOODS AND AUTOMOBILES; AND


B.             PACKING, UNPACKING AND STORAGE OF HOUSEHOLD GOODS. INSURANCE IS
PROVIDED BASED ON THE REASONABLE VALUE OF HOUSEHOLD GOODS.


2.             EXPENSES ATTENDANT TO THE SALE OF A FORMER RESIDENCE.

MedQuist will reimburse you for the reasonable and customary closing costs
incurred by you in connection with the sale of your primary residence in
Harleysville, Pennsylvania including attorney fees, real estate transfer fees,
title survey costs, inspection fees required by law, real estate commission at
prevailing rate up to 6% maximum, or advertising costs, and mortgage prepayment
penalty.


3.             EXPENSES ATTENDANT TO PURCHASE OF NEW RESIDENCE.

MedQuist will reimburse you, up to a maximum of $5,000, for reasonable and
customary costs incurred by you in connection with the purchase of your primary
residence in the Huntingdon Valley, Pennsylvania including home inspection fee,
appraisal fee, credit report and survey fee incurred due to requirement by law,
mortgage, or local custom; recording of mortgage and deed an applicable
governmental fees; title insurance or guarantees; tax and title search,
attorney’s fees and loan origination fees.


4.             RESIGNATION WITHIN 12 MONTHS OF RELOCATION

In the event you voluntarily resign from your employment with MedQuist within
one year of relocation, you must reimburse the company for all company-paid
relocation expenses on a pro rata basis (one-twelfth per month).


5.             MISCELLANEOUS

MedQuist will reimburse you for miscellaneous expenses, up to a maximum of
$10,000, for documented items with receipts to cover such items as,
automobile(s) retagging/registration, connecting appliances, telephone
installation, etc.


--------------------------------------------------------------------------------